EXHIBIT 10.1

AMENDMENT NUMBER THREE

TO THE

TIDEWATER EMPLOYEES’ SUPPLEMENTAL SAVINGS PLAN

WHEREAS, Tidewater Inc. (the “Company”) sponsors the Tidewater Employees’
Supplemental Savings Plan (the “Plan”), which was adopted effective November 1,
1987;

WHEREAS, the Plan has been amended from time to time, and was restated effective
January 1, 2008, and most recently amended by Amendment Number Two executed
December 17, 2009;

WHEREAS, the Board of Directors of the Company delegated to the Employee
Benefits Committee (the “Committee”) the authority to approve, without the
necessity of approval by the Board of Directors, all amendments that do not
effect material substantive changes to the terms of the Plan or that are
strictly procedural;

WHEREAS, the Committee wishes to amend the Plan to allow the Company to make
additional employer contributions in coordination with the Retirement Plan;

NOW, THEREFORE, the Committee hereby amends the Plan, effective January 1, 2011,
unless stated otherwise, to read as follows:

I.

The heading Article 1: Purpose is amended to Article 1: Coordination with
Savings Plan and Retirement Plan and such Article is amended and restated to
read as follows:

1.1 Purpose. The Company intends and desires by the adoption of this Plan to
recognize the value to the Company of past and present services of certain
employees and to encourage and assure their continued service with the Company
by making more adequate provision for their future retirement security. The
establishment of this Plan is made necessary by certain limitations described
below.

1.2 Coordination with Savings Plan. Some Company employees participating in the
Savings Plan can make only a portion of the Salary Deferral Contributions that
the Savings Plan would allow because of the limitations contained in Sections
401(a)(17), 401(k), 401(m) and 402(g) of the Code (the “Limitations”). The
objectives of this Plan are (i) to provide certain employees the opportunity to
defer the portion of their Compensation (defined in the Savings Plan) which
cannot be deferred because of the Limitations, (ii) to allow the Company to make
matching contributions based on such deferrals in excess of those permissible
under the Savings Plan, (iii) to permit certain employees to defer an amount
equal to an amount that will be returned or distributed from the Savings Plan
due to discrimination testing, and (iv) to provide the opportunity to defer a
portion of such employees’ annual incentive bonus (“Annual Bonus”).



--------------------------------------------------------------------------------

References herein to the Savings Plan in connection with the determination of an
Eligible Employee’s benefit as described in the above paragraph shall refer to
the amended terms of the Savings Plan that are in effect for the Plan Year
relating to the determination of such benefits. Any ambiguities or gaps in this
Plan shall be resolved by reference to the Savings Plan document, as amended,
but only if consistent with the purposes set forth in the above paragraph and
only if consistent with Code Section 409A, applicable Treasury Regulations and
related guidance by the Secretary of the Treasury.

1.3 Coordination with Retirement Plan. Some Company employees eligible to
participate in the Retirement Plan can receive an employer contribution in the
Retirement Plan as a percentage of Compensation (defined in the Retirement Plan)
limited to Section 401(a)(17) of the Code (“Compensation Limit”) and the
nondiscrimination rules of Code Section 401(a)(4) (“Nondiscrimination Limit”).
The objectives of this Plan are (i) to provide certain employees the employer
contributions which can not be contributed to the Retirement Plan because of the
Compensation Limit and (ii) to allow the Company to make employer contributions
to this Plan when necessary to reduce the employer contributions to the
Retirement Plan in order to comply with the Nondiscrimination Limit.

References herein to the Retirement Plan in connection with the determination of
an eligible employee’s employer contribution shall refer to the amended terms of
the Retirement Plan that are in effect for the Plan Year relating to the
determination of the employer contribution. Any ambiguities or gaps in this Plan
shall be resolved by reference to the Retirement Plan document, as amended, but
only if consistent with the purposes set forth in the above paragraph and only
if consistent with Code Section 409A, applicable Treasury Regulations and
related guidance by the Secretary of the Treasury.

1.4 Trust. The Company has established a non-qualified trust (the “Trust”) to
provide a means for funding the benefits of the Participants under the Plan,
subject to the claims of general creditors, until the assets are paid to the
Plan participants and beneficiaries as specified herein.

1.5. Interpretation. If any provision of this Agreement is capable of being
interpreted in more than one manner, then to the extent feasible, the provision
shall be interpreted in a manner that does not result in an excise tax under
Code Section 409A.

II.

Article 2: Definitions is amended to add “Employer Contributions” at Section 2.6
to read as follows:

2.6 “Employer Contributions” refers to Restoration Contributions, Pre-Retirement
Contributions and Special Contributions pursuant to Section 4.5 of the Plan.”

 

2



--------------------------------------------------------------------------------

III.

Section 2.6, “Employer Contributions” is amended to read “Matching
Contributions” and renumbered as Section 2.8 and any reference to “Employer
Contributions” in the Plan prior to this amendment will be changed to “Matching
Contributions”.

IV.

Article 2: Definitions is amended to add a definition of “Excess Compensation”
at Section 2.7 and former Section 2.7 is renumbered as Section 2.8 and so forth
to read as follows:

2.7 “Excess Compensation” shall mean the amount of an employee’s Retirement
Compensation upon which such employee can not receive contributions under the
Retirement Plan due to the application of Section 401(a)(17) of the Code.

V.

Article 2: Definitions is amended to add a definition of “Retirement
Compensation” at Section 2.10 to read as follows:

2.10 “Retirement Compensation” shall have the meaning as it has in the
Retirement Plan.

VI.

Article 2: Definitions is amended to add a definition of “Retirement Plan” at
Section 2.11 to read as follows:

2.11 “Retirement Plan” refers to the Tidewater Retirement Plan.

VII.

Section 2.15 “Selected Date” of Article 2: Definitions is amended and restated
to read as follows:

2.15 “Selected Date” shall mean the date selected in a Supplemental Salary
Deferral Agreement, election form or distribution election form.

VIII.

A new Section 2.16, “Supplemental Salary Deferral Agreement” is added to Article
2: Definitions to read as follows:

2.16 “Supplemental Salary Deferral Agreement” shall mean the election form or
agreement, which may be completed on paper or online, applicable to the Eligible
Employee’s salary deferral, bonus deferral and distribution of deferrals and
matching contributions.

 

3



--------------------------------------------------------------------------------

IX.

Article 3: Eligibility is amended and restated, effective March 4, 2010, to read
as follows:

Every employee of the Company who is the Chief Executive Officer, President,
Chief Financial Officer, Chief Operating Officer, a Vice President or the
Corporate Controller or who is otherwise designated as eligible to participate
by the Compensation Committee of the Board of Directors of the Company shall be
eligible to participate in this Plan (an “Eligible Employee”). The Eligible
Employee must be hired with an executive title listed above or appointed to such
position or designated as eligible to participate in the Plan by the
Compensation Committee of the Board of Directors of the Company on or after
March 4, 2010. The eligibility provisions applicable to Employer Contributions
are provided in Section 4.5.

X.

The second sentence of Section 4.2, Matching Contributions, is amended and
restated, effective September 1, 2010, to read as follows:

The Matching Contribution when combined with the matching contribution provided
in Section 4.07 of the Savings Plan shall not exceed four (4) percent of
Compensation.

XI.

The heading of Section 4.4, Execution of Supplemental Salary Deferral Agreement,
is changed to Execution of Participant Election Agreements, and paragraph (f) is
added to read as follows:

 

  (f)

A distribution election form applicable to an employee’s Employer Contribution
Account shall be executed prior to the beginning of the calendar year to which
the agreement relates.

XII.

A new Section 4.5, Employer Contributions, is added to read as follows:

 

  4.5

Employer Contributions.

 

  (a)

Restoration Contributions. Each employee who is not accruing a benefit in the
Tidewater Inc. Supplemental Employee Retirement Plan and who is eligible for a
contribution in the Retirement Plan will automatically become eligible for
Restoration Contributions in this Plan when his or her Retirement Compensation
exceeds the Code Section 401(a)(17) limit. The Restoration Contribution will be
equal to the percentage determined in

 

4



--------------------------------------------------------------------------------

 

the Retirement Plan times the employee’s Excess Compensation. As of January 1,
2011, the Retirement Plan provides an Employer Contribution equal to three
percent (3%) of an employee’s Retirement Compensation plus additional
percentages, as provided in the respective tables, for employees identified as
members of the 1996 Grandfathered Group or 2011 Grandfathered Group. Restoration
Contributions will be held in each employee’s Employer Contribution Account.

 

  (b)

Pre-Retirement Contribution. An employee, who was hired in 2010 as the VP Chief
Human Resources Officer, will receive an Employer Contribution equal to three
percent (3%) of her Retirement Compensation plus Excess Compensation for the
period prior to such employee’s “entry date” in the Retirement Plan. The
Pre-Retirement Contribution will be held in such employee’s Employer
Contribution Account.

 

  (c)

Special Contributions. If the Committee determines, upon the advice of the
Company’s counsel or actuary, that amounts that would be contributed to the
Retirement Plan will cause the Retirement Plan to be discriminatory under Code
Section 401(a)(4), the Company shall credit such employee’s Employer
Contribution Account with some or all of his or her future Retirement Plan
employer contributions. Special Contributions will be held in such employee’s
Employer Contribution Account.

XIII.

Section 5.1, Establishment of Accounts, is amended and restated to read as
follows:

5.1 Establishment of Accounts. Committee shall establish and maintain a separate
Supplemental Salary Deferral Account, Matching Contribution Account, and
Employer Contribution Account for each Participant. A Participant’s Supplemental
Salary Deferral Account shall be credited with the Participant’s Supplemental
Salary Deferrals, Bonus Deferrals and earnings thereon and a Participant’s
Matching Contribution Account shall be credited with the Participant’s Matching
Contribution and the earnings thereon. A Participant’s interest in the
Supplemental Salary Deferral Account and the Matching Contribution Account shall
be referred to in the aggregate as his “Deferred Compensation Account.” A
Participant’s Employer Contribution Account shall be credited with the
Participant’s Employer Contributions and the earnings thereon. The accounts
shall be bookkeeping entries only and the Participant shall have no secured or
vested interest in any specified assets.

 

5



--------------------------------------------------------------------------------

XIV.

Section 5.2, Adjusting of Accounts, is amended and restated to read as follows:

5.2 Adjusting of Accounts. The Committee shall provide to each Participant a
list of investments from which a Participant can choose as a deemed investment
for such Participant’s Deferred Compensation Account and Employer Contribution
Account. A Participant’s Deferred Compensation Account and Employer Contribution
Account shall be deemed invested in the investments selected by such Participant
(provided that if no investment is selected, the Deferred Compensation Account
and Employer Contribution Account shall be deemed invested in a fund selected by
the Committee). Each Participant’s Deferred Compensation Account and Employer
Contribution Account shall be adjusted as of each Valuation Date to reflect
increases or decreases in the value of such deemed investments. A Participant
shall have the right to change the deemed investment of his Deferred
Compensation Account and his Employer Contribution Account and the allocation of
future Supplemental Salary Deferrals, Matching Contributions, Bonus Deferrals,
and Employer Contributions by notice to the Committee in such form as required
by the Committee. Such changes in deemed investments shall be made on the
Valuation Date next following the date upon which said change was requested, or
as soon thereafter as may be administratively practicable. To the greatest
extent practicable, the same valuation and accounting methods shall be used as
are used to recalculate the Participant’s account balances under the Savings
Plan. A Participant shall have no right to compel investment of any amounts
credited to Participant’s Deferred Compensation Account or Participant’s
Employer Contribution Account.

XV.

Section 7.1, Participant’s Distribution Elections, is amended and restated to
read as follows:

7.1 Participant’s Distribution Elections. A Participant shall be entitled to a
distribution from his Deferred Compensation Account and Employer Contribution
Account on a Distribution Date.

 

  (a)

Deferred Compensation Account. A Participant may elect to receive his Deferred
Compensation Account on a Selected Date or following his Termination Date; or if
neither are chosen, the Termination Date. The Supplemental Salary Deferral and
Annual Bonus may not be paid any sooner than two years following the year in
which the Compensation relating to the Supplemental Salary Deferral was earned
whether or not deferred.

 

   

A distribution upon either a Selected Date or a Termination Date may be in
either a single lump sum or installments.

 

6



--------------------------------------------------------------------------------

 

Distributions shall be made in cash. A Participant’s distribution election
applicable to future Supplemental Salary Deferral, Annual Bonus and applicable
Matching Contributions must be made each year.

 

  (b)

Employer Contribution Account. A Participant will receive his Employer
Contribution Account following his Termination Date. A Participant may elect to
receive his Employer Contribution Account in either a single lump sum or
installments. Distributions shall be made in cash. The default election is a
single lump sum payment. A Participant’s distribution election, including a
default election, will apply indefinitely to the Participant’s Employer
Contribution Account unless a new election is made. A distribution election
shall apply only to contributions made with respect to services to be performed
in the following Plan Year and future years until a new election is made.

 

  (c)

Installment Payments. If an installment payment election is made, payments will
be made annually over the period selected by the Participant, which period shall
not exceed ten (10) years. If the Participant makes no election regarding the
form of a benefit, the benefit shall be paid in a single lump sum. In the case
of installment payments, the amount of each installment payment shall be the
numerator (equal to 1) divided by the denominator (this being the total number
of remaining installment payments) multiplied by the vested Deferred
Compensation Account balance and/or the Employer Contribution Account balance on
the date of the installment payment.

 

  (d)

Change of Control. Notwithstanding the Participant’s elections, a distribution
of all Deferred Compensation Accounts and Employer Contribution Accounts shall
be made in lump sum upon a Section 409A Change of Control, as described in
Section 7.5.

 

7



--------------------------------------------------------------------------------

XVI.

The first sentence of Section 7.2, Irrevocable Elections, is amended and
restated to read as follows:

Once executed and delivered to the Company, the distribution elections set forth
in the Supplement Salary Deferral Agreement or distribution election form can be
change or modified only as provided in this paragraph.

XVII.

The third paragraph under Section 7.3, Distribution Upon Selected Date or
Termination of Employment, is amended and restated to read as follows:

If a Participant becomes entitled to a distribution because he has terminated
employment, the Participant shall be entitled to payment of an amount equal to
the portion of his vested Deferred Compensation Account in which the termination
of employment was selected as the payment commencement date in the applicable
election form. If a Participant becomes entitled to a distribution of his
Deferred Compensation Account because a Selected Date has been reached, the
Participant shall be entitled to payment of an amount equal to the portion of
his vested Deferred Compensation Account related to the election form in which
the Selected Date was selected. The unvested portion is not paid upon the
Selected Date. The unvested portion that becomes vested will be paid upon
termination of employment. If a Participant becomes entitled to his Employer
Contribution Account because he has terminated employment, the Participant shall
be entitled to a payment equal to the portion of his vested Employer
Contribution Account. If a Participant becomes entitled to a distribution
because of a Change of Control, the Participant shall be entitled to payment of
an amount equal to his Deferred Compensation Account and Employer Contribution
Account.

XVIII.

The phrase “Employer Contribution Account” is added immediately after all
references to “Deferred Compensation Account” in Section 7.5, Distribution upon
Change of Control, Section 7.6, Payment following Death, Section 10.1,
Amendment, Section 10.2, Termination, and Section 11.1(a), Vesting Upon Change
of Control.

XIX.

Article 8: Vesting is amended and restated to read as follows:

A Participant’s interest in his Supplemental Salary Deferral Account and Bonus
Deferral Account shall be 100 percent vested at all times, and a Participant’s
interest in his Matching Contribution Account shall vest at the same rate as his
employer contribution account under the Savings Plan. A Participant’s interest
in his Employer Contribution Account shall vest at the same rate as his

 

8



--------------------------------------------------------------------------------

Employer Contribution Account under the Retirement Plan. Notwithstanding, a
Participant’s interest in his Matching Contribution Account and Employer
Contribution Account shall vest upon a Change of Control, as provided in Article
11. If a Participant terminates employment without full vesting in his Matching
Contribution Account or Employer Contribution Account, the unvested portion
shall be forfeited and shall reduce the Company’s obligations under this Plan.
The forfeiture is not added to the other Participants’ accounts.

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
this 27th day of December, 2010.

 

WITNESSES:       TIDEWATER INC.        

By:  

  

/s/ Bruce D. Lundstrom

        

Bruce D. Lundstrom

        

Executive Vice President,

          

General Counsel and Secretary

 

9